Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments to the restriction requirement of 02/16/22 are persuasive and the requirement has been withdrawn. Claims 1-20 are currently pending and active in the case.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura, US 2016/0211361.
Nishimura shows the invention as claimed including a semiconductor device, comprising:
	A main transistor 21 having a load path;
	A sense transistor 22 configured to sense a main current flowing in the load path of the main transistor; and
	At least one bypass diode structure 24 configured to protect the sense transistor, the at least one bypass diode structure being electrically coupled in parallel with the sense transistor (see figs. 1-4 and paragraphs 0053-0075).
	With respect to dependent claim 2, note that the main transistor comprises a main drain, a main source and a main gate, wherein the sense transistor comprises a sense drain, a sense source and a sense gate, wherein the main drain and the sense drain are electrically coupled to one another, and wherein the main gate and the sense gate are electrically coupled to one another (see, for example, figs. 2A and 9 and their descriptions, for example).
	Regarding dependent claim 3, note that at least one bypass diode structure is electrically coupled between the sense drain and the sense source.
	Concerning dependent claim 4, note that the main transistor 21 comprises a plurality of main transistor cells, wherein each main transistor cell comprises a main trench and a main mesa, wherein each main trench comprises a main gate electrode, wherein each main mesa comprises a main source region arranged on a main body region, wherein the sense transistor comprises a plurality of sense transistor cells, wherein each sense transistor cell comprises a sense trench and a sense mesa, wherein each sense trench comprises a sense gate electrode, wherein each sense mesa comprises a sense source region arranged on a sense body region, and wherein the sense source region is electrically isolated from the main source region (see, for example, figs. 2A-9 and their descriptions).
	Regarding dependent claim 5, note that the at least one bypass diode structure comprises a plurality of bypass diode trenches and a plurality of bypass diode mesas, wherein each bypass diode mesa comprises a bypass body region coupled to the sense source region of the sense transistor, and wherein the bypass body region extends to an upper surface of the bypass diode mesa (see figs. 2-4 and paragraphs 0056-0058).
	Concerning dependent claim 6, note that the bypass body region and the sense source region are electrically coupled to a common metal layer by one or more conductive vias.
	Regarding dependent claim 7, a contact area between the bypass body region and the common metal layer is greater than a contact area between the source sense region and the common metal layer (see, for example, fig. 4).

Claim(s) 1-6 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al., U.S. Patent 7,939,882.
Su et al. shows the invention as claimed including a semiconductor device, comprising:
	A main transistor 502 having a load path;
	A sense transistor 510 configured to sense a main current flowing in the load path of the main transistor; and
	At least one bypass diode structure (512 in left part of fig. 6C) configured to protect the sense transistor 510, the at least one bypass diode structure being electrically coupled in parallel with the sense transistor 510 (see figs. 5A-6C and col. 7-line 63 to col. 10-line 32).
With respect to dependent claim 2, note that the main transistor comprises a main drain, a main source and a main gate, wherein the sense transistor comprises a sense drain, a sense source and a sense gate, wherein the main drain and the sense drain are electrically coupled to one another, and wherein the main gate and the sense gate are electrically coupled to one another (see, for example, figs. 6-6B and their descriptions, for example).
	Regarding dependent claim 3, note that at least one bypass diode structure is electrically coupled between the sense drain and the sense source.
	Concerning dependent claim 4, note that the main transistor 21 comprises a plurality of main transistor cells, wherein each main transistor cell comprises a main trench and a main mesa, wherein each main trench comprises a main gate electrode, wherein each main mesa comprises a main source region arranged on a main body region, wherein the sense transistor comprises a plurality of sense transistor cells, wherein each sense transistor cell comprises a sense trench and a sense mesa, wherein each sense trench comprises a sense gate electrode, wherein each sense mesa comprises a sense source region arranged on a sense body region, and wherein the sense source region is electrically isolated from the main source region (see, for example, figs. 2A-9 and their descriptions).
	Regarding dependent claim 5, note that the at least one bypass diode structure comprises a plurality of bypass diode trenches and a plurality of bypass diode mesas, wherein each bypass diode mesa comprises a bypass body region coupled to the sense source region of the sense transistor, and wherein the bypass body region extends to an upper surface of the bypass diode mesa (again see figs. 6A-6B and their descriptions).
	Concerning dependent claim 6, note that the bypass body region and the sense source region are electrically coupled to a common metal layer by one or more conductive vias.
	Regarding dependent claim 11, note that the sense trenches extend to a gate runner, and wherein the gate electrodes of the sense trenches are coupled to the gate runner (see col. 10, lines 18-20 and figs. 5A-6C).
	With respect to dependent claim 12, the diode structure is laterally arranged between the sense transistor and gate runner.
	With respect to dependent claim 13, the common metal layer forms a source sense runner 511 that laterally extends between the sense transistor 510 and a sense pad 503 and electrically couples the sense source region and the bypass body region to the sense pad.
	Concerning dependent claim 14, that at least one bypass diode structure 512 is arranged under the sense source runner 511 (see figs. 5A, 6A, 6C, and col. 9-lines 3-16).
	With respect to dependent claim 15, note that the bypass diode structure 512 will also be located at a lower portion or under the source pad.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., U.S. Patent 7,939,882 in view of Nakajima, US 2015/0014687.
Su et al. is applied as above but does not expressly disclose wherein the main and sense transistors further comprise a field plate that is electrically isolated from the gate electrode. Nakajima et al. discloses as an alternative main and sense transistors that further comprise a field plate that is electrically isolated from the gate electrode (see paragraphs 0079-0088, 0131-0132, and figs. 3 and 11) . In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Su et al. so as to comprise the claimed field plate configuration because Nakajima shows the field plate configuration to be a suitable alternative to the main/sense only configuration.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 27, 2022